89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Reginald SMITH, Appellant,v.Roger ENDELL, Director, Arkansas Department of Correction, Appellee.
No. 95-4241.
United States Court of Appeals, Eighth Circuit.
Submitted June 14, 1996.Decided June 26, 1996.

Before MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges, and JACKSON,* District Judge.
PER CURIAM.


1
In this habeas case brought under 28 U.S.C. § 2254(a), petitioner asserted six grounds in an effort to invalidate his state court conviction for first-degree murder.   The magistrate judge1 concluded that five of those claims were defaulted and that the defaults were not excused and that the sixth claim was not reviewable under the rule of Stone v. Powell, 428 U.S. 465 (1976).   The district court2 adopted the findings and recommendations of the magistrate judge and dismissed the petition.


2
We have read the record carefully and discern no legal error or clearly erroneous factual finding.   We affirm the judgment of the district court on the basis of the well-reasoned opinion of the magistrate judge.



*
 The HONORABLE CAROL E. JACKSON, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable Jerry Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas


2
 The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas